Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Damian Aquino on 08/08/2022.
The application has been amended for some claims as follows:
1.	(Currently Amended) A controller for adjusting a height of an edge ring arranged around an outer portion of a substrate support in a substrate processing system, the controller comprising:
an edge wear calculation module; and
an actuator control module,
wherein the edge ring wear calculation module is configured to
receive, from a user interface, at least one input indicative of one or more erosion rates of the edge ring, wherein the at least one input includes a plurality of erosion rates for respective usage periods of the substrate processing system, 
determine at least one erosion rate of the edge ring using the plurality of erosion rates for the respective usage periods, 
monitor an overall usage of the edge ring and store the overall usage of the edge ring in a memory, and
calculate an amount of erosion of the edge ring based on the determined at least one erosion rate and the overall usage of the edge ring, 
wherein the is configured to adjust the height of the edge ring based on the amount of erosion as calculated by the edge ring wear calculation module to compensate for the calculated amount of erosion. 
2.	(Original) The controller of claim 1, wherein the at least one input includes an erosion rate as input by a user.
3.	(Cancelled) 
4.	(Original) The controller of claim 1, wherein the at least one input includes information indicating a type and duration of processing performed in the substrate processing system.  
5.	(Original) The controller of claim 1, wherein the at least one input includes calibration data indicating at least one of the height, a thickness, and a position of the edge ring.
6.	(Previously Presented) The controller of claim 1, wherein, to determine the at least one erosion rate, the edge ring wear calculation module is configured to calculate the plurality of erosion rates in the respective usage periods of the substrate processing system.
7.	(Original) The controller of claim 6, wherein, to calculate the amount of erosion of the edge ring, the edge ring wear calculation module is configured to calculate the amount of erosion based on the plurality of erosion rates as calculated in the respective usage periods.
8.	(Original) The controller of claim 6, wherein each of the plurality of erosion rates is different for the respective usage periods.
9.	(Original) The controller of claim 6, wherein the edge ring wear calculation module is configured to calculate the plurality of erosion rates using a lookup table that indexes erosion rates to usage periods.
10.	(Original) The controller of claim 6, wherein the edge ring wear calculation module is configured to calculate the plurality of erosion rates using a model.
11.	(Currently Amended) A system comprising the controller of claim 1 and further comprising the user interface 
12.	(Previously Presented) The system of claim 11, wherein the user interface is configured to receive, as the at least one input, the plurality of erosion rates.
13.	(Original) The system of claim 11, wherein the user interface includes a display configured to display the amount of erosion as calculated by the edge ring wear calculation module.  
14-20.	(Cancelled) 



Allowable Subject Matter
3.	1-2, 4-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a cluster tool for depositing a backside film layer on a backside of a substrate, comprising “wherein the actuator control module is configured to adjust the height of the edge ring based on the amount of erosion as calculated by the edge ring wear calculation module to compensate for the calculated amount of erosion” in combination with other limitations as a whole.

Claims 2, 4-13 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Rice et al (US 2017/0213758 A1), Matsudo et al (US 2011/0235056 A1), D’ambra et al. (US PGPUB 2018/0061696 A1), Severson et al. (US PGPUB 2017/0236743 A1. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897